139 F.3d 910
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Howard Alan ZOCHLINSKI, Plaintiff-Appellant,v.COUNTY OF YOLO, et al., Defendants-Appellees.
No. 97-15625.D.C. No. CV-95-01687-PAN.
United States Court of Appeals, Ninth Circuit.
Submitted February 9, 1998.**Decided Feb. 19, 1998.

Appeal from the United States District Court for the Eastern District of California David F. Levi, District Judge, Presiding.
Before PREGERSON, CANBY and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Howard Alan Zochlinski appeals pro se the district court's denial of his request to proceed in forma pauperis and dismissal of his second amended complaint prior to service of process.  He also appeals the denial of his motion for appointment of counsel.  We affirm.


3
The district court properly denied Zochlinski's request to proceed in forma pauperis and dismissed his second amended complaint because his second amended complaint is unintelligible.  See Neitzke v. Williams, 490 U.S. 319, 324, 327-28, 109 S.Ct. 1827, 104 L.Ed.2d 338 (1989).  The district court did not abuse its broad discretion by denying Zochlinski's motion for appointment of counsel.  See Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.1991).


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3